     Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DANIEL JONES,

                                        Plaintiff,

                v.                                                              9:21-CV-0572
                                                                                (BKS/CFH)


JOHN/JANE DOES #12-#20,

                                        Defendants.


APPEARANCES:

DANIEL JONES
Plaintiff, Pro Se
18-A-1403
Attica Correctional Facility
Box 149
Attica, NY 14011


BRENDA K. SANNES
United States District Judge

                                        DECISION AND ORDER

I.      INTRODUCTION

        The Clerk has sent to the Court for review an amended complaint submitted by pro se

plaintiff Daniel Jones asserting claims pursuant to 42 U.S.C. § 1983 ("Section 1983"). See

Dkt. No. 13 ("Am. Compl."). Plaintiff, who is incarcerated at Attica Correctional Facility, is

proceeding in forma pauperis.1


        1
           Plaintiff's complaint was originally filed in the Southern District of New York, together with an
application to proceed in forma pauperis. See Dkt. No. 1 ("Compl.); Dkt. No. 6 ("IFP Application"). By Order
entered on September 22, 2020, the Honorable Colleen McMahon granted plaintiff's IFP Application. Dkt. No. 9.
Thereafter, the case was reassigned to the Honorable Louis L. Stanton of the Southern District of New York. By
      Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 2 of 12




II.     SUFFICIENCY OF THE AMENDED COMPLAINT

        A.      Governing Legal Standard

        Section 1915(e) directs that, when a plaintiff seeks to proceed in forma pauperis, "(2) .

. . the court shall dismiss the case at any time if the court determines that – . . . (B) the action

. . . (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief." 28 U.S.C. §

1915(e)(2)(B).2 Thus, even if a plaintiff meets the financial criteria to commence an action in

forma pauperis, it is the court's responsibility to determine whether the plaintiff may properly

maintain the complaint that he filed in this District before the court may permit the plaintiff to

proceed with this action in forma pauperis. See id.

        Likewise, under 28 U.S.C. § 1915A, a court must review any "complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity" and must "identify cognizable claims or dismiss the complaint, or any

portion of the complaint, if the complaint . . . is frivolous, malicious, or fails to state a claim

upon which relief may be granted; or . . . seeks monetary relief from a defendant who is



Order entered on September 25, 2020, Judge Stanton reviewed the sufficiency of the complaint pursuant to 28
U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A, found that it failed to state a claim upon which relief may be
granted, and afforded plaintiff leave to file an amended complaint. Dkt. No. 10. Thereafter, plaintiff filed his
amended complaint. See Am. Compl. By Order entered on May 18, 2021, Judge Stanton construed the
amended complaint to assert claims based on alleged wrongdoing that occurred during plaintiff's confinement in
the Westchester County Jail, and at Auburn Correctional Facility, found that the allegations regarding events at
Westchester County Jail were insufficient to state a claim upon which relief may be granted, severed plaintiff's
claims based on events at Auburn Correctional Facility, and ordered that these claims be transferred to the
Northern District of New York. See Dkt. No. 14 ("May 2021 Order"). On May 19, 2021, plaintiff's case was
transferred in part to this District from the Southern District of New York. Dkt. No. 16. Although the claims
arising out of plaintiff's confinement at Auburn Correctional Facility are asserted against only "John/Jane Does
#12-#20," it appears from the docket that certain other defendants were transferred over as well. For the sake of
clarity, the Clerk is directed to terminate all defendants other than "John/Jane Does #12–#20."
        2
          To determine whether an action is frivolous, a court must look to see whether the complaint "lacks an
arguable basis either in law or in fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989).

                                                       2
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 3 of 12




immune from such relief." 28 U.S.C. § 1915A; see also Carr v. Dvorin, 171 F.3d 115, 116

(2d Cir. 1999) (per curiam) (Section 1915A applies to all actions brought by prisoners against

government officials even when plaintiff paid the filing fee); Abbas v. Dixon, 480 F.3d 636,

639 (2d Cir. 2007) (stating that both sections 1915 and 1915A are available to evaluate

prisoner pro se complaints).

       In reviewing a pro se complaint, the court has a duty to show liberality toward pro se

litigants, see Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and should

exercise "extreme caution . . . in ordering sua sponte dismissal of a pro se complaint before

the adverse party has been served and both parties (but particularly the plaintiff) have had an

opportunity to respond." Anderson v. Coughlin, 700 F.2d 37, 41 (2d Cir. 1983) (internal

citations omitted). Therefore, a court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the Court should construe the factual allegations in the

light most favorable to the plaintiff, "the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions." Id. "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice." Id. (citing Twombly, 550 U.S. at 555). "[W]here the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged–but it has not 'show[n]'–'that the pleader is entitled to relief.'" Id. at 679 (quoting



                                                 3
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 4 of 12




Fed. R. Civ. P. 8(a)(2)). Rule 8 of the Federal Rules of Civil Procedure "demands more than

an unadorned, the-defendant- unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 555). Thus, a pleading that only "tenders naked assertions

devoid of further factual enhancement" will not suffice. Id. (internal quotation marks and

alterations omitted).

       B.     Summary of the Amended Complaint

       With respect to the portion of the amended complaint that was transferred to this

District, plaintiff asserts allegations of wrongdoing that occurred while he was incarcerated at

Auburn Correctional Facility. See generally Am. Compl. The following facts are set forth as

alleged by plaintiff in his amended complaint.

       On January 24, 2018, plaintiff fell down a number of stairs at Westchester County Jail,

where he was confined as a pretrial detainee. Am. Compl. at 7. On April 9, 2018, plaintiff

was transferred into the custody of the New York State Department of Corrections and

Community Supervision ("DOCCS") and relocated to Auburn Correctional Facility. See May

2021 Order at 4.

       On unidentified dates in 2018 and 2019, Auburn Correctional Facility Corrections

Officers "John/Jane Does #12-#20" failed to call plaintiff's name for physical therapy

sessions, and then marked him down as a "no show[.]" Am. Compl. at 12. As a result,

plaintiff missed multiple physical therapy sessions between 2018 and 2019, and months

passed before he "got back in[.]" Id. at 12-13.

       At some point, an unidentified physical therapist told plaintiff that he had "sustained a

torn Achilles tendon" as a result of falling down stairs at Westchester County Jail. Am.



                                                  4
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 5 of 12




Compl. at 13. Because plaintiff did not receive the treatment he needed, his body "healed

wrong[,]" and he "still ha[s] pain" in his leg. Id.

       Liberally construed, the complaint asserts Eighth Amendment medical indifference

claims against defendants "John/Jane Does #12-#20".

       Plaintiff seeks money damages and injunctive relief. Am. Compl. at 8. For a complete

statement of plaintiff's claims, reference is made to the amended complaint.

       C.     Analysis

       Plaintiff brings this action pursuant to Section 1983, which establishes a cause of

action for "the deprivation of any rights, privileges, or immunities secured by the Constitution

and laws" of the United States. 42 U.S.C. § 1983. "Section 1983 itself creates no

substantive rights, [but] . . . only a procedure for redress for the deprivation of rights

established elsewhere." Sykes v. James, 13 F.3d 515, 519 (2d Cir. 1993) (citation omitted).

       Claims that prison officials have intentionally disregarded an inmate's medical needs

fall under the umbrella of protection from the imposition of cruel and unusual punishment

afforded by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 102, 104 (1976). The

Eighth Amendment prohibits punishment that involves the "unnecessary and wanton infliction

of pain" and is incompatible with "the evolving standards of decency that mark the progress

of a maturing society." Id.; see also Whitley v. Albers, 475 U.S. 312, 319 (1986) (citing, inter

alia, Estelle). While the Eighth Amendment does not mandate comfortable prisons, neither

does it tolerate inhumane treatment of those in confinement. Farmer v. Brennan, 511 U.S.

825, 832 (1994) (citing Rhodes v. Chapman, 452 U.S. 337, 349 (1981)).

       "In order to establish an Eighth Amendment claim arising out of inadequate medical



                                                  5
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 6 of 12




care, a prisoner must prove 'deliberate indifference to [his] serious medical needs.'" Chance

v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (quoting Estelle, 429 U.S. at 104). "The

standard of deliberate indifference includes both subjective and objective components." Id.

         "First, the alleged deprivation must be, in objective terms, sufficiently serious."

Chance, 143 F.3d at 702 (internal quotation marks and citations omitted). "Determining

whether a deprivation is an objectively serious deprivation entails two inquiries[:] [1] . . .

whether the prisoner was actually deprived of adequate medical care[; and 2] . . . whether the

inadequacy in medical care is sufficiently serious." Salahuddin v. Goord, 467 F.3d 263, 279-

80 (2d Cir. 2006) (citations omitted).

         The first inquiry under the objective component requires examining "whether the

prisoner was actually deprived of adequate medical care." Salahuddin, 467 F.3d at 279.

Prison officials who act "reasonably" in response to an inmate's health risk will not be found

liable because the official's duty is only to provide "reasonable care." Id. at 279-80 (citing

Farmer, 511 U.S. at 844-47).

         The second inquiry under the objective component requires examining whether the

purported inadequacy in the medical care is "sufficiently serious." Salahuddin, 467 F.3d at

280. If the "unreasonable care" consists of a failure to provide any treatment, then the court

must examine whether the inmate's condition itself is "sufficiently serious." Id. (citing Smith v.

Carpenter, 316 F.3d 178, 185-86 (2d Cir. 2003)). A condition is " sufficiently serious" in

objective terms if it presents "a condition of urgency, one that may produce death,

degeneration, or extreme pain exists." Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir.

1996).



                                                  6
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 7 of 12




       With respect to the subjective component of a medical indifference claim, a plaintiff

must show that the defendant "act[ed] with a sufficiently culpable state of mind," Chance,

143 F.3d at 702 (internal quotation marks and citations omitted); that is, the plaintiff must

demonstrate that the defendant "kn[ew] of and disregard[ed] an excessive risk to inmate

health or safety." Farmer, 511 U.S. at 837; see also Blyden v. Mancusi, 186 F.3d 252, 262

(2d Cir. 1999) (With respect to the subjective element, a plaintiff must also demonstrate that

defendant had "the necessary level of culpability, shown by actions characterized by

'wantonness.'"). An "inadvertent failure to provide adequate medical care" does not

constitute "deliberate indifference." Estelle, 429 U.S. at 105-06. Similarly, "mere

disagreement over the proper treatment does not create a constitutional claim." Chance, 143

F.3d at 703.

       Here, the amended complaint names a group of "John/Jane Does" as defendants,

and generically alleges that these officials failed to call plaintiff out for physical therapy

sessions and then marked him down as a "no show" on an unidentified number of occasions

in 2018 and 2019. See Am. Compl. at 12-13.

       The amended complaint does not allege when plaintiff was prescribed physical

therapy, the duration of the prescribed physical therapy period, or the number of consecutive

sessions plaintiff missed as a result of the alleged actions of the "Doe" defendants.

Moreover, based on plaintiff's allegation that he had interactions with a physical therapist, it

appears that at some point he received physical therapy, yet it is unclear when this occurred

in relation to the alleged denials of access to therapy, or how plaintiff's condition worsened, if

at all, as a result of not receiving physical therapy during an unidentified period of time.

Thus, the Court is unable to properly evaluate the objective element of plaintiff's Eighth

                                                  7
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 8 of 12



Amendment claims against the "Doe" defendants.

        Furthermore, even assuming plaintiff was suffering from an objectively serious medical

condition when he was denied access to physical therapy sessions, the amended complaint

is devoid of any allegations which plausibly suggest that any of the "Doe" defendants were

aware of plaintiff's medical condition, or desire for physical therapy treatment. Indeed, the

amended complaint lacks any allegations regarding when and how plaintiff interacted with

any of the "Doe" defendants. In addition, it is unclear from the allegations in the amended

complaint whether plaintiff complained to anyone about being denied access to physical

therapy sessions, or what response, if any, he received. Thus, the Court is also unable to

evaluate whether any official denied plaintiff access to physical therapy despite knowing that

he was suffering from a serious medical condition. See, e.g., Molina v. County of

Westchester, No. 16-CV-3421, 2017 WL 1609021, at *4 (S.D.N.Y. Apr. 28, 2017) (finding

complaint deficient where the plaintiff conclusively alleged that the defendants knew of the

risk to the plaintiff's safety but failed to allege or explain how the defendants had learned of

that risk).

        Based on the foregoing, the Court has no basis to plausibly infer that plaintiff suffered

a deprivation of his constitutional rights during his confinement at Auburn Correctional

Facility. In addition, because the amended complaint fails to provide any details regarding

the nine "Doe" defendants, or plaintiff's interactions with them, the Court is also unable to

evaluate how, if at all, any of these officials were personally involved in the alleged

wrongdoing. See Ying Li v. City of New York, No. 15-CV-1599, 2017 WL 1208422, at *6

(E.D.N.Y. Mar. 31, 2017) ("Pleadings that do not differentiate which defendant was involved

in the unlawful conduct are insufficient to state a claim."); see also Wright v. Orleans Cnty.,

                                                8
    Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 9 of 12




No. 14-CV-0622, 2015 WL 5316410, at *13 (W.D.N.Y. Sept. 10, 2015) (noting in a Section

1983 case that "[g]roup pleading is insufficient for purposes of Rule 8(a)(2) [of the FRCP]

which requires a short and plain statement of the claim showing that the pleader is entitled to

relief" (citation and quotation marks omitted)); Little v. Mun. Corp., 51 F. Supp. 3d 473,

493-94 (S.D.N.Y. 2014) (dismissing without prejudice excessive force claim asserted against

"members of the 'Special Search Team' and 'ESU Officers'" and noting that, "[t]o the extent

that [plaintiff] does not know the names of the members of the Special Search Team or ESU

Officers involved, he may name 'John Doe' defendants and include as much identifying

information as he has knowledge of, for the purpose of filing an amended complaint, should

Little chose to do so"); Holmes v. Allstate Corp., No. 11-CV-1543, 2012 WL 627238, at *7,

*22 (S.D.N.Y. Jan. 27, 2012) ("[FRCP] 8(a) is violated where a plaintiff, by engaging in 'group

pleading,' fails to give each defendant fair notice of the claims against it.").

       Accordingly, plaintiff's medical indifference claims against "John/Jane Does #12-#20"

are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

       D.     Opportunity to Amend

       The Second Circuit has held that a district court "should not dismiss [a pro se plaintiff's

complaint] without granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated." Gomez v. USAA Fed. Sav.

Bank, 171 F.3d 794, 795 (2d Cir. 1999) (internal quotation omitted). Although plaintiff was

previously afforded an opportunity to amend, and the amended complaint does not

necessarily indicate that plaintiff might be able to state a valid claim, the Court will



                                                 9
       Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 10 of 12




nonetheless give him an opportunity to present a proposed second amended complaint

detailing wrongdoing that occurred while in DOCCS' custody.

         Any amended complaint submitted by plaintiff in response to this Decision and Order

must set forth a short and plain statement of the facts he relies on in support of his claim that

specific individuals named as defendants in that pleading engaged in acts of misconduct or

wrongdoing which violated his constitutional rights. While it is not inappropriate for plaintiff to

identify an unknown official in his amended pleading as a "Doe" defendant, the pleading

must allege facts sufficient to plausibly suggest that each "Doe" defendant was personally

involved in the alleged constitutional deprivations. Plaintiff's proposed second amended

complaint, which shall supersede and replace the amended complaint in its entirety, must

also be a complete pleading which sets forth all of the claims that plaintiff wants this Court to

consider as a basis for awarding relief herein.

         Plaintiff is advised that his failure to file a second amended complaint within thirty

(30) days of the filing date of this Decision and Order will result in dismissal of this action

without prejudice without further Order of the Court.

III.     CONCLUSION

         WHEREFORE, it is hereby

         ORDERED that plaintiff's Section 1983 claims that were transferred to this District are

DISMISSED without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. §

1915A(b) for failure to state a claim upon which relief may be granted; and it is further

         ORDERED that if plaintiff wishes to proceed with this action he must file a proposed

second amended complaint within thirty (30) days of the filing date of this Decision and



                                                 10
   Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 11 of 12




Order as set forth above; and it is further

       ORDERED that upon the filing of a proposed second amended complaint as directed

above, the Clerk shall return the file to this Court for further review; and it is further

       ORDERED that in the event plaintiff fails to file a signed second amended complaint

within thirty (30) days of the filing date of this Decision and Order, the Clerk shall enter

judgment dismissing this action without prejudice due to plaintiff's failure to state a claim

upon which relief can be granted and to comply with the terms of this Decision and Order,

without further order of this Court; and it is further

       ORDERED that the Clerk shall TERMINATE all defendants other than "John/Jane

Does #12-#20"; and it is further

       ORDERED that all pleadings, motions and other documents relating to this action

must bear the case number assigned to this action and be filed with the Clerk of the United

States District Court, Northern District of New York, 7th Floor, Federal Building, 100 S.

Clinton St., Syracuse, New York 13261-7367. Plaintiff must comply with requests by the

Clerk's Office for any documents that are necessary to maintain this action. All parties must

comply with Local Rule 7.1 of the Northern District of New York in filing motions; motions will

be decided on submitted papers, without oral argument, unless otherwise ordered by this

Court. Plaintiff is also required to promptly notify the Clerk's Office and all parties or

their counsel, in writing, of any change in his address; his failure to do so will result in

the dismissal of this action; and it is further

       ORDERED that the Clerk of the Court shall provide plaintiff with copies of the

unpublished decisions cited herein in accordance with the Second Circuit decision in Lebron



                                                  11
   Case 9:21-cv-00572-BKS-CFH Document 17 Filed 06/17/21 Page 12 of 12




v. Sanders, 557 F.3d 76 (2d Cir. 2009) (per curiam); and it is further

      ORDERED that the Clerk shall serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

Dated: June17, 2021
       Syracuse, NY




                                              12
